129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Eugene P. KENT, Appellant.
No. 97-1587SD.
United States Court of Appeals, Eighth Circuit.
Submitted:  October 20, 1997Filed:  October 30, 1997

Appeal from the United States District Court for the District of South Dakota.  [UNPUBLISHED]
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Eugene P. Kent appeals his conviction for mail fraud and the sentence imposed by the district court.  Kent raises several contentions related to the sufficiency of the evidence to support the jury's verdict, the district court's denial of Kent's motion for new trial, and the district court's loss calculations and refusal to depart downward under the sentencing guidelines.  Because the appeal involves a straightforward application of settled principles of law, a discussion of the issues will serve no useful purpose.  We thus affirm Kent's conviction and sentence without an extended opinion.  See 8th Cir.  R. 47B.